DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka et al. (US 2021/0129346), cited in the Information Disclosure Statement dated March 10, 2022.
Regarding independent claim 1, Nagasaka et al. disclose an insert mounting device (abstract; paragraphs [0035]-[0045]; and Figure 1), in which the device comprises the following structural features:
a robot (5) that includes a gripping portion configured to grip and release an insert (core 3) to be placed into a mold (2), wherein the insert (3) is operable to be conveyed to any position as controlled by the robot (5).
It is noted that the limitations “the insert is formed of an iron-based alloy”, “the casting mold includes a fixed mold and a movable mold”, “an insert housing portion configured to house the insert is formed in a separation surface between the fixed mold and the movable mold”, and “a magnet is embedded in the insert housing portion of one of the fixed mold and the movable mold”, are all not considered to be part of the claimed “insert mounting device” set forth in the claim preamble.  In other words, the “insert”, “casting mold”, “insert housing portion” and “magnet” components are not claimed to be part of the insert mounting device, but are only considered as materials/articles to be worked upon by the claimed “insert mounting device”.  See MPEP 2115.
Regarding claim 2, and in referring to independent claim 1, the limitations “insert” and “magnet” do not impart any patentable feature(s), since they are not part of the claimed “insert mounting device” per MPEP 2115.  Furthermore, the insert mounting device would be capable of gripping any form or shape of the insert (3).
Regarding claim 3, the insert mounting device has a gripping portion with holding claws (11) to grip onto lateral sides of the insert (3) (see Figure 1).
Regarding claims 4 and 5, the claws (11) have a lower holding portion to grip any portion of the insert (3), and can be inserted into a lateral hole since the robot (5) includes multiple translational and rotational degrees of freedom (see Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  The CN 103372951 A and CN 104053515 A references are also cited in PTO-892 with complete copies and machine translations of these documents being provided with this Office Action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        June 17, 2022